Title: John Adams to Abigail Adams, 23 June 1775
From: Adams, John
To: Adams, Abigail


     
      My Dear
      Philadelphia June 23. 1775
     
     I have this Morning been out of Town to accompany our Generals Washington, Lee, and Schuyler, a little Way, on their Journey to the American Camp before Boston.
     The Three Generals were all mounted, on Horse back, accompanied by Major Mifflin who is gone in the Character of Aid de Camp. All the Delegates from the Massachusetts with their Servants, and Carriages attended. Many others of the Delegates, from the Congress—a large Troop of Light Horse, in their Uniforms. Many Officers of Militia besides in theirs. Musick playing &c. &c. Such is the Pride and Pomp of War. I, poor Creature, worn out with scribbling, for my Bread and my Liberty, low in Spirits and weak in Health, must leave others to wear the Lawrells which I have sown; others, to eat the Bread which I have earned.—A Common Case.
     We had Yesterday, by the Way of N. York and N. London, a Report, which distresses us, almost as much as that We had last fall, of the Cannonade of Boston. A Battle at Bunkers Hill and Dorchester Point—three Colonels wounded, Gardiner mortally. We wait to hear more particulars. Our Hopes and our Fears are alternately very strong. If there is any Truth in this Account, you must be in great Confusion. God Almightys Providence preserve, sustain, and comfort you.
     
     
      June 27
     
     This Moment received two Letters from you. Courage, my dear! We shall be supported in Life, or comforted in Death. I rejoice that my Countrymen behaved so bravely, tho not so skillfully conducted as I could wish. I hope this defect will be remedied by the new modelling of the Army.
     
      My Love every where.
     
    